Citation Nr: 0601001	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to August 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) which denied entitlement to the benefit 
currently sought on appeal.  The appellant filed a timely 
appeal, which was then certified to the Board.  The Board 
remanded the matter in May 2004 for development.  Following 
completion of the Board's remand directives, the RO continued 
denial of service connection for bilateral hearing loss.  The 
case is once more before the Board for appellate 
consideration.

The veteran presented testimony in a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2005 and 
submitted additional evidence.  This evidence, along with a 
waiver of RO consideration, was accepted by the Board.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  

The Board notes that the veteran's July 2002 VA audiology 
examination record reports a history of intermittent tinnitus 
in both ears.  The veteran's testimony at the Travel Board 
hearing in May 2005 also established a history of tinnitus 
since separation from service.  These statements appear to 
raise a claim of service connection for tinnitus.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran has bilateral hearing loss attributed to 
acoustic trauma during active service.
CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  As will be discussed below, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  As such, a discussion of the VCAA is not 
needed.

II.  Applicable Law and Regulations

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection for sensorineural hearing loss 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).


Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

III.  Factual Background and Analysis

In this case, the veteran contends that he suffered bilateral 
hearing loss, beginning in service.  The veteran's service 
personnel files show he served in the Marine Corps as a crash 
crew driver and an aircraft engine mechanic.  His DD-214 
shows his most significant duty assignment was "combat 
against enemy forces in Korea."  The veteran contends that 
no ear protection was provided.  In addition, according to 
the June 2004 VA examination addendum, while in service, the 
veteran "suffered from a chronic right ear infection which 
lasted many months."  

A July 2002 VA audiology examination reported mild sensory-
neural hearing loss from 250 to 4000 hertz (Hz) and moderate 
to severe hearing loss from 6000 to 8000 Hz in both ears.  
Based upon the audiological findings on VA examination in 
July 2002, the veteran is shown to have current bilateral 
hearing loss by VA standards.  See 38 C.F.R. § 3.385.  

The question of whether the veteran's hearing loss had its 
onset in or is otherwise related to active service requires 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A June 2004 
addendum to the VA audiology examination record states that 
the examiner did not believe the veteran's hearing loss was 
the result of acoustic trauma suffered while on active duty, 
considering the late onset of the hearing loss, as well as 
its degree and configuration, and the lack of previous 
documentation of hearing loss.  

The veteran's private physician, an ENT specialist, submitted 
two letters supporting the veteran's claim.  In October 2002, 
this treating physician submitted a letter stating that the 
veteran had a "long history of bilateral hearing loss dating 
back to his service days."  The physician stated that he had 
notes "firmly documenting otitis media and that the patient 
had documented acoustic trauma in the Korea War."  The 
letter stated that the "history of the ears indicated quite 
severe scarring as well."  The physician also stated that 
the hearing loss was "secondary to previous infections and 
acoustic trauma."  

In January 2005, the physician submitted another letter 
stating that the veteran's "hearing loss is consistent with 
exposure to acoustic trauma in the Korean War and possibly 
secondary to the otitis he had" in service as well.  

The Board finds there is sufficient credible evidence of 
acoustic trauma in service.  The veteran reported unprotected 
noise exposure in-service.  The veteran's service personnel 
files report that the veteran served as a crash crew driver 
and an aircraft engine mechanic.  The Board finds the 
veteran's account of exposure to in-service noise credible 
and consistent with the conditions of his service with the 
Marine Corps.  

In addition, the veteran's bilateral hearing loss meets the 
criteria to be classified as a hearing loss disability under 
VA regulations.  See 38 C.F.R. § 3.385.  Finally, the 
veteran's private treating physician submitted two letters 
with the opinion that the veteran's bilateral hearing loss 
was due to acoustic trauma in service.  Although the VA 
examining physician came to a different conclusion, the Board 
finds the evidence as to nexus to be in equipoise.  The 
veteran is given the benefit of the doubt.  38 U.S.C.A. § 
5107(b).  Accordingly the Board concludes that bilateral 
sensorineural hearing loss was incurred in service.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


